DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/564,051, filed 28 December 2021, which is a continuation of U.S. Patent Application No. 15/613,013, now U.S. Patent No. 11,250,679, filed 2 June 2017, which is a continuation of U.S. Patent Application No. 15/334,172, now U.S. Patent Application No. 15/334,172, now U.S. Patent No. 9,672,427, filed 25 October 2016, which is a continuation of U.S. Patent Application No. 14,737,963, now U.S. Patent No. 9,501,915, filed 12 June 2015, which is a continuation of U.S. Patent Application No. 14/510,040, now U.S. Patent No. 9,224,044, filed 8 October 2014, and U.S. Patent Application No. 14/510,042, now U.S. Patent No. 9,420,331, filed 8 October 2014, both of which are continuations of Provisional Application No. 62/057,991, filed 30 September 2014, and Provisional Application No. 62/021,620, filed 7 July 2014.
Claims 1–20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded that for a continuing application, it is not necessary to submit an information disclosure statement that lists prior art that has already been considered by an examiner in a parent application.  M.P.E.P. § 609.02(II)(2).  Applicant is further reminded that material information required for disclosure is limited to that “not cumulative to information already of record or being made of record in the application” (37 C.F.R. § 1.56(b)), and that “[i]f information is not material, there is no duty to disclose the information to the Office” (M.P.E.P. § 2001.05).  See M.P.E.P. § 2001.06(b) (materiality standard for duty of disclosure concerning copending applications).  In this case, due to Applicant’s repeated filing earlier in this application family of information disclosure statements after allowance listing references having little to no bearing on allowed claims, and the listing of materials Applicant should well know the examiner has access to, such as USPTO-produced material from related applications, the 39-page statement filed 28 December 2021 is not considered to be bona fide.  See 37 C.F.R. § 1.56(a) (duty of disclosure is component of greater requirements of good faith and candor in dealing with the Office).  The mass filing of immaterial and cumulative information, with new references potentially buried or scattered therein, does not “aid the Office in receiving, in a timely manner, the information it needs to carry out effective and efficient examination” of this application (M.P.E.P. § 2001.04), but instead hinders it.  For this statement, and any other future Information Disclosure Statement filed in prosecution in this application, to be considered, Applicant is required  (37 C.F.R. § 1.105) to state on the record:
what references in the statement have not been considered during prosecution in any application claiming priority to provisional application 62/021,620 or provisional application 62/057,991, and
for references already cited in prosecution on an application claiming priority to provisional application 62/021,620 or provisional application 62/057,991, in which application the reference was first considered, and in what document the reference was first listed as a reference.

Double Patenting
The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 9,672,427. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention is identical to the ‘427 patent, except for minor rewording of claim preambles related to a non-transitory computer storage medium, the removal in the independent claims of the allowable material in the ‘427 patent listing a motion event category as selected from a group consisting of one or more known event types, one or more unknown event types, and a non-event type, and the narrowing of several dependent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4, 7–15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0181453 A1 (“Xu”) in view of U.S. Patent No. 6,028,626 (“Aviv”).
Xu, directed to a video surveillance system that tracks objects, teaches with respect to claim 1 a method for categorizing motion events by a computing system (Abstract, video processing on PC), the method comprising:
obtaining a plurality of video frames . . . corresponding to a scene and a motion event candidate (Fig. 1, video input; Fig. 3, input of current frame with candidate blobs);
identifying one or more visual characteristics of the scene (¶ 0004, detecting various image features such as camera jitter, shadows, and highlights);
obtaining one or more background factors for the scene (¶ id., identifying background as being relatively static);
utilizing the obtained background factors to identify one or more motion entities (id., background subtraction to detect foreground areas);
for each identified motion entity:
classifying the motion entity by performing object recognition on the motion entity (¶¶ 0005–06, object classification and identification); and
obtaining one or more representative motion vectors based on a motion track of the motion entity (¶ 0005, Figs. 5–6, blob tracking).

The claimed invention differs from Xu in that the claimed invention assigns a motion event category to a motion event candidate based on four factors.  While as shown above, Xu teaches producing the identified one or more visual characteristics, the obtained background factors, the classified motion entities, and the obtained representative motion vectors, Xu does not teach using this data in this way.  However, Aviv, directed to a surveillance system, teaches with respect to claim 1:
assigning a motion event category of a plurality of motion event categories to the motion event candidate (7:1–26, classifying motion as criminal or friendly; 14:24–29, distinguishing between hostile and friendly acts) based on motion tracking (Aviv 9:1–17, 38–57).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Xu motion tracking that uses one or more visual characteristics, obtained background factors, classified motion entities, and obtained representative motion vectors as the basis of the Aviv motion tracking, in order to enable automation of a surveillance system by filtering out motion events that do not require rapid warning or response (Aviv 2:31–58), and to correct for motion tracking difficulties including object occlusion (Xu ¶¶ 0008, 0012).

Regarding claim 2, Xu in view of Aviv teaches the method of claim 1, wherein the motion event candidate comprises a false positive, the assigning the motion event category to the motion event candidate comprising assigning a non-event motion event category to the motion event candidate (Xu ¶¶ 0004, 0045; removing or ignoring pixels that are considered false positives in foreground detection and moving on with the algorithm; Aviv 8:9–19, use of a second camera to confirm motion and improve false positive rates).

Regarding claim 3, Xu in view of Aviv teaches the method of claim 1, further comprising obtaining distance information for the scene,
wherein the assigning the motion event category to the motion event candidate comprises assigning the motion event category to the motion event candidate based at least in part on the obtained distance information (Xu ¶ 0051, using distance between blobs as a test for overlap).

Regarding claim 4, Xu in view of Aviv teaches the method of claim 1, wherein assigning the motion event category to the motion event candidate comprises utilizing an event categorizer to assign the motion event category to the motion event candidate, the method further comprising:
training the event categorizer (Aviv 14:24–15:35, building reference data using actors performing specific movements), the training comprising:
obtaining a plurality of video clips, each video clip . . . including one or more motion event candidates (id., specific performances);
assigning, via the event categorizer, a motion event category to each motion event candidate (id., producing signatures of the various movements to determine type of act);
designating a motion event category for each motion event candidate (id., determining acts as hostile, friendly, and neutral); and
adjusting the event categorizer based on differences between the assigned motion event categories and the designated motion event categories (id., adjusting for people of different sizes).

Regarding claim 7, Xu in view of Aviv teaches a server system comprising: one or more processors (Xu ¶ 0036, PC having processor); and
memory coupled to the one or more processors [and] including instructions executable by the one or more processors  (¶¶ 0037–38, hard disk drive storing video processing software) to:
[perform the claim 1 method] (claim 1 method supra).

Regarding claim 8, Xu in view of Aviv teaches the server system of claim 7, [wherein] the instructions are further executable to:
obtain environmental information corresponding to the scene, wherein the assignment of the motion event category to the motion event candidate includes assigning the motion event category to the motion event candidate based at least in part on the obtained environmental information (Aviv 8:45–67, 10:16–44, different sampling resolutions and frequencies required for different environments including various structures, with, for example, military implementations typically requiring better quality).

Regarding claim 9, Xu in view of Aviv teaches the server system of claim 8, wherein the environmental information comprises information regarding whether the scene is in a structure  (Aviv 8:45–67, 10:16–44, different sampling resolutions and frequencies required for different environments including various structures, with, for example, military implementations typically requiring better quality).

Regarding claim 10, Xu in view of Aviv teaches the server system of claim 7, wherein the plurality of video frames corresponds to one or more cameras (Xu Fig. 2, input from camera 25; Aviv 4:64–5:15, picture input means 10 is a camera), the instructions further executable to:
obtain camera information corresponding to the one or more cameras, wherein the assignment of the motion event category to the motion event candidate comprises assigning the motion event category to the motion event candidate based at least in part on the obtained camera information (Aviv 8:56–9:58; cameras operating in normal mode or alert mode having different settings, including more detailed motion analysis).

Regarding claim 11, Xu in view of Aviv teaches the server system of claim 10, wherein the camera information comprises information regarding relative positioning of each camera in the one or more cameras and the ground (Aviv 6:34–43; image analyzer operates based on known height, overhead view preferred to minimize occlusion).

Regarding claim 12, Xu in view of Aviv teaches the server system of claim 10, wherein the camera information comprises camera mode information indicating an operational mode of each camera in the one or more cameras (Aviv 8:56–9:58; cameras operating in normal mode or alert mode having different settings, including more detailed motion analysis).

Regarding claim 13, Xu in view of Aviv teaches the server system of claim 12, wherein the camera mode information comprises information regarding whether each camera in the one or more cameras is operating in a low light mode (Aviv 16:22–34, low-power Doppler radar used in darkness).

Regarding claim 14, Xu in view of Aviv teaches a non-transitory computer-readable storage medium storing instructions executable by a computing system (Xu ¶¶ 0036–38, PC having processor and hard disk drive storing video processing software) to:
[perform the claim 1 method] (claim 1 rejection supra).

Regarding claim 15, all other things equal to claims 1 and 14, this appears to be no more than a second application of the claim 1 process on a second set of video frames.  Aside from the obvious common sense argument that it would be nonsensical to throw away a camera or surveillance system after a single detection of activity (M.P.E.P. § 2143(I)(A)), the references in Aviv to continuous and day-and-night operation imply detecting a plurality of events during the lifecycle of a camera.

Regarding claim 20, Xu in view of Aviv teaches the non-transitory computer-readable storage medium of claim 14, the instruction further executable to:
generate a confidence score for the assignment of the motion event category to the motion event candidate (Aviv 9:11–22, certain movements, such as “a large velocity of departure” of one person from another, correlate with larger levels of confidence for a criminal act).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        
Signature Page
U.S. Patent Application No. 17/564,051
Non-Final Rejection created 29 August 2022